Non-Art Rejection
1.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,323,549.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.


Art Rejections
2.	The text of 35 U.S.C. 103(a) not cited here can be found in previous office action.

3.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Song, U.S. pat. Appl. Pub. No. 2012/0307636.
	Per claims 1-2, Song discloses a receiving device (e.g., media device), comprising:
a) a processing system including a processor, i.e., connection management unit (par 0012); and
b) a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
i) causing a first plurality of concurrent communication connections to be established with a transmitting device  (e.g., customer premises equipment) via a local area network, wherein the causing enables the customer premises equipment device to provide media content to the media device over the first plurality of concurrent communication connections (see par 0092-0093);
ii) obtaining, based on the causing, a plurality of streams of data packets from the customer premises equipment device, wherein the media content is divided into the plurality of streams of data packets, and wherein each concurrent communication connection of the first plurality of concurrent communication connections carries a respective stream of data packets of the plurality of streams of data packets (par 0105-0106); and
iii) after ending a first concurrent communication connection of the first plurality of concurrent communication connections due to a prior detected increase in a congestion/load level at the customer premises equipment device, re-enabling the first concurrent communication connection, wherein the re-enabling is based on a subsequent detected decrease in the congestion/load level at the customer premises equipment device and results in division of the media content to be adjusted for delivery via the first plurality of concurrent communication connections, i.e., adjusting the number of concurrent communication connections based on detected change of congestion rate (par 0127-0128, 0131-0132).
Song does not explicitly teach adjusting the number of concurrent communication connections based on detected change in workload (or traffic load) at the customer premises equipment device. Song however teaches computing the congestion rate based on transmission speeds on the connections such that lower transmission speeds on the connections would produce higher congestion rate and vice versa (see par 0053, 0055). It is also noted that transmission speed on a typical fixed bandwidth connection has the same inverse relationship with the traffic load or workload at the customer premises equipment device, i.e., an increase of load on a communication link would typically cause a decrease in transmission speed and vice versa.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the computed congestion rate as a load indicator in Song because they both have inverse relationship with the transmission speed and hence both indicators can be used to adjust the number of concurrent connections at the customer premises equipment device.
	Per claim 3, Song teaches establishing the first plurality of concurrent communication connections based on congestion rate or workload at the customer premises equipment device (see par 0127).
	Per claims 4-5, Song teaches establishing the first plurality of concurrent communication connections based on number of concurrent communication connections available at the media device and customer premises equipment device (see par 0093).
	Per claims 6-7, Song teaches that the network comprises wireless network (see par 0064). It would have been obvious to one skilled in the art to employ any known wireless protocols including TDMA, FDMA, CDMA, etc., in practicing Song invention.
	Per claims 8 and 10, Song teaches that the customer premises equipment device can function as a transmitting device for transmitting data content to a media device over a local network and/or as a receiving device for receiving data content from a source, e.g. a web server, over another network (see par 0033, 0155). 
Per claim 9, it would have been further obvious to one of ordinary skill in the art at the time the invention was made to implement Song’s managing of concurrent communication connections on any networks.
	Claims 11-20 are similar in scope as that of claims 1-10 and hence are rejected for the same rationale set forth above for claims 1-10.


Response to Amendment
4.	Applicant's arguments filed on December 8, 2022 with respect to claims 1-20 have been fully considered but are not deemed persuasive. It should be noted that the rejection has been revised to better address claim limitations.
Applicant alleges that Song fails to disclose the claimed invention because Song does not teach determining a workload of customer premises equipment or teach ending or reenabling a concurrent communication connection based on a detected increase or decrease in the workload at the customer premises equipment. Examiner disagrees.
Song teach determining a so-called “congestion rate” based on detected transmission speeds on the concurrent communication connections at the customer premises equipment wherein the “congestion rate” and transmission speed have an inverse relationship, i.e., congestion rate increases as more connections detected decrease in transmission speeds and vice versa (see par 0053-0055). It is also well known in the art that that traffic load has the same inverse relationship with transmission speed, i.e., more data travel over a fixed bandwidth connection would result in the lower transmission speed and vice versa. Thus, in the instant case, given the lack of explicit definition and/or computation of “workload” in the present claims, the examiner submits that  Song “congestion rate” would have been considered as “workload” indicator as they both have inverse relationship with transmission speeds on the concurrent connections.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Viet D Vu/
Primary Examiner, Art Unit 2448
12/19/22